Citation Nr: 1314934	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  04-35 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right knee disorder, to include as secondary to a left knee and/or chronic lumbosacral strain disability.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to a left knee and/or chronic lumbosacral strain disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1982 to December 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran submitted a timely notice of disagreement in May 2004, a statement of the case was issued in September 2004, and a VA Form 9 was received in September 2004.

In May 2009, August 2010, March 2012, the Board remanded this claim for additional development.  That development having been completed, the claim is now ready for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran's representative appears to be raising a claim to reopen a previously denied claim of entitlement to service connection for a cervical spine disorder and a claim for entitlement to an increased rating for migraines.  See January 2012 Written Brief Presentation.  These claims have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are REFERRED to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Entitlement to service connection for a right knee disorder was denied by the RO in a March 1999 rating decision; the Veteran was notified in writing of the decision, but he did not complete an appeal for this issue within the applicable time limit. 

2.  Evidence pertaining to the Veteran's right knee disorder received since the March 1999 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's right knee disorder is not causally or etiologically due to service, arthritis of the right knee did not manifest to a degree of 10 percent or more within one year of discharge, and a current right knee disorder is not due to or aggravated by his service-connected left knee or lumbosacral strain disability.


CONCLUSIONS OF LAW

1.  The March 1999 rating decision that denied entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  Evidence received since the March 1999 rating decision is new and material, and the Veteran's claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  Service connection for right knee disorder, to include as secondary to a left knee and/or chronic lumbosacral strain disability is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The Board is reopening the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA pertaining to the issue of reopening, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Concerning the claim for service connection, the VCAA duty to notify was satisfied by a letter sent to the Veteran in July 2004 that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence.  In any event, in his statements and testimony, the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claims.  See Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  An October 2009 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim.  letter/s provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess, 19 Vet. App. at 473.  The claim was subsequently adjudicated in a December 2012 supplemental statement of the case (SSOC).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

There is no allegation from the Veteran that he has any evidence in his possession that is needed for full and fair adjudication of these claims, and the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment and hospitalization records and pertinent medical records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The regional office has obtained service treatment records, VA outpatient medical records, private medical records, and VA medical opinions and examinations pertinent to the issue on appeal.  The April 2012 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests.  The examiner also provided a rationale for the opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  Virtual VA records have been reviewed.  Therefore, the available medical evidence and records have been obtained in order to make an adequate determination.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.

This case was remanded in May 2009 so the Veteran could be afforded a VA examination.  It was remanded again in August 2010 and March 2012 so that an adequate opinion could be obtained.  As noted above, an adequate VA examination and opinion were obtained in April 2012.  The Board is also satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim of Entitlement to Service Connection for a Right Knee Disorder, to Include as Secondary to a Left Knee Disability and/or Chronic Lumbosacral Strain Disability

The Veteran seeks to reopen his claim for entitlement to service connection for a right knee disorder.

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record, with respect to this claim, reflects that it was last denied in a rating decision of March 1999.  The Veteran did not complete a timely appeal and subsequently, the March 1999 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

The March 1999 rating decision denied the claim on the basis that there was no evidence of record indicating the Veteran had a chronic right knee disorder that started during service.  Therefore, new and material evidence would need to consist of evidence of a chronic right knee disorder. 

Evidence received since the March 1999 rating decision consists of numerous records and documents and these records show a current right knee diagnosis.  Among other things, the Veteran stated that since injuring his right knee during service, he continued to experience right knee pain over the years.  See October 2011 VA Form 21-4138.  The Board notes that a right knee injury is documented during service.  See September 1993 service treatment record.

The additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened.

III.  Entitlement to Service Connection for a Right Knee Disorder, to Include as Secondary to a Left Knee Disability and/or Chronic Lumbosacral Strain Disability

The Board has reopened the claim of service connection for a right knee disorder.  The Board will proceed to conduct a de novo review of this claim.  The Board finds that there is no prejudice to the Veteran in doing such.  In this regard, the Board observes that the RO has conducted a de novo review of the claim.  See December 2012 SSOC.  As such, the Board is not conducting a de novo review in the first instance.  Consequently, it cannot be argued that the Board's adjudication of this issue on a de novo basis results in any prejudice to the Veteran.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  However, this method is only applicable if the claimed disability is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.309(a),(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because arthritis is specifically listed as a chronic disease under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is for application in the Veteran's claim of service connection for a right knee disorder.

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in service if manifested to a compensable degree within one year from discharge from service.  38 U.S.C.A. §§ 1011, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Secondary service connection may be established when there is causation or aggravation of a Veteran's non-service connected condition that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Veteran asserts he injured his right knee during service and continues to experience right knee pain.  Alternatively, he asserts his left knee disability and lumbosacral strain disability aggravate his right knee.

Service records were reviewed.  His enlistment examination from September 1982 did not note any knee abnormalities.  A periodic examination from October 1987 indicated the Veteran had full range of motion for his lower extremities.  An additional periodic examination from September 1992 did not indicate any abnormalities.  In May 1993, the Veteran was treated for cellulitis of the right thigh.  In June 1993, it was noted that the Veteran had a pain in his right leg when walking up steps.  The joint was noted to be stable with no joint laxity.  In September 1993, the Veteran complained of bilateral knee pain for the prior 4 to 5 days.  He reported injuring his right knee four days prior.  He had a tender right patella and was diagnosed with soft tissue right knee pain.  On the Report of Medical History for the Veteran's separation examination, the Veteran noted that his heath was fair due to problems with his knees.  He indicated that he had swollen or painful joints and "trick" or locked knee.  The separation examination from December 1993 indicated abnormalities of the left knee, but did not note any problems with the right knee.  

Post-service records were reviewed.  The Veteran was afforded a VA examination in February 1994.  He complained of left knee pain, but did not indicate any problems with his right knee.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).

In March 1996, the Veteran sought treatment for pain in both knees and weakness for the prior three days.  He reported he slipped in a hole while delivering mail, four to five days prior.  There was mild pain and crepitus.  The diagnostic impression was severe osteoarthritis/chondrocalcinosis.

A VA outpatient note from December 1997 indicates the Veteran complained of knee pain that was worse when walking up steps, even while wearing a bilateral knee brace.  He stated he experienced occasional pain at rest, with pain occurring on bilateral sides.  He denied any trauma.  A VA outpatient note from May 1998 indicates the Veteran complained of knee pain occurring during weight bearing exercises.  Examination revealed crepitus of the knees and pain reproducible by squatting.  In June 1998 and July 1998, the Veteran again complained of knee pain.  It was noted that crepitus was palpable.  In August 1998, it was noted that the Veteran complained of bilateral knee pain, with knees "almost giving out."  In December 1998, he complained of knee pain and he was diagnosed with bilateral patellar tendonitis.  

The Veteran was afforded a VA examination in February 1999.  After examination, he was diagnosed with arthralgia of the knees with no loss of function due to pain.  An x-ray did not demonstrate any abnormalities.

The Veteran was afforded a VA examination in June 2003.  No diagnosis for the right knee was given.  The Veteran underwent another VA examination in January 2006.  It was noted that he stated the onset of right knee pain was in late 1994/early 1995 with no history of injury and no known causative factors.  It was noted that the Veteran stated he was told that his right knee pain might be due to the fact that he was putting weight on that knee to protect his left knee.  Examination of the right knee was normal.  He was diagnosed with arthralgia of the right knee.  The examiner opined that there was no causal connection or any other relationship between the Veteran's left knee complaints and his right knee complaints.  The Board finds this opinion to be inadequate, as it does not include any rationale.  The Court has held that a medical opinion that contains only conclusions should be accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As such, the Board will not place any probative value on this opinion.  

A magnetic resonance image (MRI) from January 2006 revealed moderate osteoarthrosis of the right knee, preferentially involving the patellofemoral joint and a small oblique tear of the posterior horn of the right knee medial meniscus.

The Veteran was afforded a VA examination in November 2009.  It was noted that the Veteran's right knee had been problematic since 1997, with symptoms such as buckling of the knee, especially when ascending stairs.  The Veteran was diagnosed with mild patellofemoral degenerative joint disease of the right knee.  The examiner opined that given the minimal degenerative findings on x-ray and the time lapse since the initial left knee injury and the onset of the right knee complaints, the right knee disorder is less likely than not related to the left knee disorder.  An addendum opinion was obtained in October 2010.  The examiner opined that the Veteran's right knee disorder is less likely as not permanently aggravated by his left knee disability as the type of left knee injury is less likely to have had any impact on the right knee.  The Board finds both of these opinions to be inadequate as they were not properly supported by rationale and will not place any probative value on them.

An addendum opinion was obtained in June 2011.  This examiner stated his opinion was based on the report of a football injury in September 20, 1999 that was recorded in a service treatment record.  This Board finds this opinion is also inadequate, as no such record exists.  There is a service treatment record from September 20, 1993 noting bilateral knee pain, but there is no report of a football injury at the time.  As such, no probative value is placed on this opinion.

The Veteran submitted a statement in October 2011 indicating that he injured his right knee on active duty during a training exercise and that he has suffered from right knee pain ever since service.

The Veteran was afforded a VA examination in April 2012.  It was noted that the Veteran's right knee started hurting during service and that he had acute swelling one day.  This swelling resolved, and he went back to full duty.  The Veteran stated that after service, his right knee would only affect him on an intermittent basis; however, by the 2000's his right knee became chronic.  The examiner opined that the Veteran's right knee disorder is less likely as not related to, caused by, or aggravated by his time in service or his left knee or back.  The examiner stated that there was no evidence in service or right knee arthritis, and arthritis was not found until several years after service and after having worked in an occupation that would have placed excessive toll his knees.  X-rays also do not reveal any evidence of abnormal pelvic angulation, which would cause stress on his right knee.  The examiner stated the most likely etiology of the Veteran's right knee is advanced age, obesity and his post-service occupation.  

An addendum opinion was obtained in November 2012.  The examiner noted the Veteran's right thigh treatment during service, as well as the assessment and treatment in September 1993 during service for his right knee.  The examiner noted the Veteran's post service right knee injury while performing his duties as a mail carrier in March 1996.  The examiner opined that the Veteran's current right knee disorder is less likely as not caused by or related to his time in service as there was no evidence of a significant trauma or injury to the right knee in service, based on the service treatment records or the Veteran's lay statements.  The examiner noted that the treatment records did reveal treatment for soft tissue infection of the thigh and patella tendonitis; however, the examiner explained that both of the conditions treated in service are not part of the joint itself, specifically, they are not internal conditions that predispose cartilage damage and they are both self-limiting, as evidenced in the lack of chronicity of symptoms or treatment until 1996.  The examiner noted that in 1996, there was a well-documented right knee injury, significant enough to cause internal cartilage injury, to the degree that it would cause future arthritis.  The examiner stated the evidence indicates that the Veteran's current arthritis is most likely due to his injury in 1996, and that advancing age, physical demands of his occupation, and the Veteran's obesity are also contributing factor to his right knee arthritis.  The examiner also opined that the Veteran's right knee disorder is less likely as not aggravated by his left knee or low back disabilities.  The examiner explained that treatment documents do not document that the left knee had any laxity and did not cause any leg length difference so that there was a chronic grossly antalgic gait with poor propulsion, until after his right knee injury in 1996.  Additionally, the examiner noted that the Veteran's left knee and low back were not severe enough to prevent him from having a physical post-service occupation.  Furthermore, there is a lack of abnormal angulation of the spine such that the right knee would be affected. 

The Board notes that aside from the September 1993 right knee pain during service and the associated treatment, there were no further complaints pertaining to the right knee until 1996, following the injury on the job where the Veteran slipped into a hole.  After this injury, the Veteran sought treatment for chronic right knee pain.  The Board finds the lack of complaints, symptoms and treatment of right knee after service until following his injury while as a postal worker weighs heavily against the claim.

The Veteran's lay statements in support of his claim have been considered.  The Board notes that the Veteran is competent to comment on any symptoms, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, a right knee orthopedic disorder falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

The Board does not dispute the fact that the Veteran has a current right knee disorder and that he experienced right knee pain during service.  However, because of the absence of a medical nexus between his current diagnosis and his time service, and the absence of any finding of causation or aggravation due to his left knee or back, the Board finds that the evidence is against a grant of service connection.  Importantly, the VA examiner from November 2012 opined that the Veteran's right knee is less likely than not due to service and less likely than not due to or aggravated by his left knee and back.

The Veteran has asserted that he began to have symptoms of his right knee disability in service and that they continued to be present since then.  However, the Board finds that the preponderance of the evidence is against a finding of continuity of symptoms for the reasons discussed below.  In his October 1993 report of medical history for separation, he reported having problems with his knees but the physician only identified left knee symptoms.  At his December 1993 separation examination, a left knee problem was identified but a right knee problem was not.  The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to the Veteran's subjective reports and their resulting objective findings. They were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  At his February 1994 VA examination, a left knee disability was identified but no right knee symptoms or diagnoses were reported.  This provides evidence against the Veteran's assertion.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Lastly, he filed his first claim for service connection in December 1993 but did not claim service connection for a right knee disability.  He first filed a claim for his right knee in September 1998.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  This provides evidence against his claim.  

As noted above, the Veteran is competent to discuss observable symptoms such as knee pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent that the Veteran asserts that he has knee pain and believes that he has experienced symptoms of an in service injury since service, his statement is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  However, his allegation has been investigated by competent medical examination and found not supportable.  Rather, the April 2012 examiner determined that the cause of the Veteran's current disability was his post-service work-related injury.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007). 

The probative evidence against the assertion of continuity of symptoms outweighs the Veteran's assertion.  Service connection based upon continuity of symptoms is not warranted.  38 C.F.R. § 3.303(b).  

In summary, the weight of the evidence reflects that the Veteran developed his current right knee disorder years after his discharge from service, specifically in 1996, subsequent to an injury he received while performing his job as a postal worker.  As such, service connection may not be granted on a presumptive basis for chronic disability.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Furthermore, a VA examiner has opined that the Veteran's right knee disorder is less likely than not due to service or proximately due to or aggravated by his left knee or back disability.  Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a right knee disorder.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disorder, to this extent, the appeal is granted.

Entitlement to service connection for a right knee disorder, to include as secondary to a left knee and/or chronic lumbosacral strain disability is denied.



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


